J-S58001-16 & J-S58002-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: RELINQUISHMENT OF A.F.             IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: J.F., MOTHER

                                               No. 228 MDA 2016


             Appeal from the Order Entered January 5, 2016
          in the Court of Common Pleas of Lackawanna County
                  Orphans' Court at No.: A-62 of 2015




IN RE: RELINQUISHMENT OF D.F.             IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: J.F., MOTHER

                                               No. 229 MDA 2016


             Appeal from the Order Entered January 5, 2016
          in the Court of Common Pleas of Lackawanna County
                  Orphans' Court at No.: A-63 of 2015



IN RE: RELINQUISHMENT OF N.F.             IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: J.F., MOTHER

                                               No. 230 MDA 2016
J-S58001-16 & J-S58002-16




             Appeal from the Order Entered January 5, 2016
          in the Court of Common Pleas of Lackawanna County
                  Orphans' Court at No.: A-64 of 2015




IN RE: RELINQUISHMENT OF T.F.             IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: J.F., MOTHER

                                               No. 231 MDA 2016


             Appeal from the Order Entered January 5, 2016
          in the Court of Common Pleas of Lackawanna County
                  Orphans' Court at No.: A-65 of 2015


IN RE: RELINQUISHMENT OF D.F.             IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: R.F., FATHER

                                               No. 242 MDA 2016


             Appeal from the Order Entered January 5, 2016
          in the Court of Common Pleas of Lackawanna County
                   Orphans' Court at No.: 2015-00063


IN RE: RELINQUISHMENT OF A.F., A          IN THE SUPERIOR COURT OF
MINOR                                           PENNSYLVANIA




                                -2-
J-S58001-16 & J-S58002-16




APPEAL OF: R.F., FATHER

                                                      No. 243 MDA 2016


                 Appeal from the Order Entered January 5, 2016
              in the Court of Common Pleas of Lackawanna County
                      Orphans' Court at No.: A-62 of 2015


BEFORE: GANTMAN, P.J., BOWES, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED SEPTEMBER 30, 2016

        In these consolidated and related appeals1, J.F. (Mother) appeals from

the orders of the Court of Common Pleas of Lackawanna County entered

January 5, 2016, that terminated her parental rights to her daughter, A.F.,

born in August of 2007; her son, D.F., born in March of 2003; her son, N.F.,

born in May of 2006; and her son, T.F., born in March of 2003 (Children).

Also in these appeals, R.F. (Father) appeals from the orders of the trial

court, entered on January 5, 2016, that terminated his parental rights to

A.F. and D.F. We affirm.2



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  This Court consolidated docket numbers 228, 229, 230 and 231 MDA 2016,
sua sponte, on March 11, 2016, and docket numbers 242 and 243 MDA
2016, sua sponte, on March 21, 2016. All six appeals are related because
they pertain to the same parents.
2
   The trial court also terminated the parental rights of E.A., the biological
father of T.F. and N.F. E.A. did not appeal those terminations.



                                           -3-
J-S58001-16 & J-S58002-16



      The Lackawanna County Office of Youth and Family Services (YFS)

filed petitions to terminate Mother’s and Father’s parental rights to the

Children on September 24, 2015.         The trial court aptly summarized the

events that led YFS to file that petition in its opinion entered March 21,

2016. We direct the reader to that opinion for the facts of this case.

      The trial court held a hearing on YFS’ petitions on December 16, 2015.

Testifying at that hearing, in addition to Mother, were YFS caseworker,

Christin Wormuth; Scranton Counseling Center therapist, Joelle Budd; YFS

visitation worker, Catrina Romano; YFS caseworker, Stephanie Herne; and

the Children’s grandmother, M.A. Father was incarcerated at the time of the

hearing; he did not testify.    The trial court entered its orders terminating

Mother’s   and   Father’s   parental   rights   pursuant   to   23   Pa.C.S.A.    §§

2511(a)(1), (2), (5), (8) and (b) on January 5, 2016.            Mother filed her

notices of appeal and statements of errors complained of on appeal on

February 4, 2016. See Pa.R.A.P. 1925(a)(2)(i). Father filed his notices of

appeal and statements of errors complained of on appeal on that same date.

The trial court filed a Rule 1925(a) opinion on March 21, 2016.                  See

Pa.R.A.P. 1925(a)(2)(ii).

      Mother raises the following questions for our review:

      A. Whether the trial court erred as a matter of law and/or
      manifestly abused its discretion in determining [that YFS]
      sustained its burden of proving the termination of Mother’s
      parental rights is warranted under Sections 2511(a)(1),
      2511(a)(2), 2511(a)(5), and/or 2511(a)(8) of the Adoption Act?



                                       -4-
J-S58001-16 & J-S58002-16


      B. Even if this Court concludes [YFS] established statutory
      grounds for the termination of Mother’s parental rights, whether
      the trial court nevertheless erred as a matter of law and/or
      manifestly abused its discretion in determining [that YFS]
      sustained its additional burden of proving the termination of
      Mother’s parental rights is in the best interests of the Children?

(Mother’s Brief, at 5) (unnecessary capitalization omitted).

      Father raises the following questions for our review:

      A. Whether the trial court erred as a matter of law or sufficiently
      abused its discretion in determining [that YFS] presented
      sufficient evidence to satisfy the grounds for termination of [ ]
      Father’s parental rights under Section 1511(a)(8) [sic] of the
      Adoption Act?

      B. Whether the trial court erred as a matter of law or sufficiently
      abused its discretion in determining [that YFS] presented
      sufficient evidence to satisfy the grounds for termination of [ ]
      Father’s parental rights under Section 1511(a)(1) [sic] of the
      Adoption Act?

      C. Even if this Court determines [that YFS] presented sufficient
      evidence to satisfy the grounds for termination of [ ] Father’s
      parental rights under Sections 1511(a)(1) [sic] and/or Section
      1511(a)(8) [sic] of the Adoption Act whether the trial court
      nevertheless erred as matter of law and/or manifestly abused its
      discretion in determining that termination of [ ] Father’s parental
      rights is in the best interest of the [C]hild[ren]?

      D. Even if this Court determines [that YFS] presented sufficient
      evidence to satisfy the grounds for termination of [ ] Father’s
      parental rights under Sections 1511(a)(1) [sic] and/or Section
      1511(a)(8) [sic] of the Adoption Act whether the trial court
      nevertheless erred as matter of law and/or manifestly abused its
      discretion in determining that the conditions that led to removal
      have not been remedied and reunification of parent and child
      was not imminent at the time of the hearing[?]

(Father’s Brief, at 9).

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence

                                     -5-
J-S58001-16 & J-S58002-16


      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

            Where the hearing court’s findings are supported by
      competent evidence of record, we must affirm the hearing court
      even though the record could support an opposite result.

                   We are bound by the findings of the trial court
            which have adequate support in the record so long
            as the findings do not evidence capricious disregard
            for competent and credible evidence. The trial court
            is free to believe all, part, or none of the evidence
            presented, and is likewise free to make all credibility
            determinations and resolve conflicts in the evidence.
            Though we are not bound by the trial court’s
            inferences and deductions, we may reject its
            conclusions only if they involve errors of law or are
            clearly unreasonable in light of the trial court’s
            sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

      Here, the trial court terminated Mother’s and Father’s parental rights

pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).       We have

examined the opinion entered by the trial court on March 21, 2016, in light

of the record in this matter and are satisfied that the opinion is a complete

and correct analysis of this case. Accordingly, we affirm the orders of the

Court of Common Pleas of Lackawanna County that terminated Mother’s and

Father’s parental rights on the basis of the trial court’s opinion.


                                      -6-
J-S58001-16 & J-S58002-16



     Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2016




                            -7-
                                                                                                                                                        Circulated 09/08/2016 04:14 PM


     .   -   1
.I
                                                                                                                                        JN THECOURT OF
                 .f
                                                                                                                                      C01VIMON PLEAS OF .
                                                                                                                                     LACKA W A.l'Jt'IA.COUNTY -
                                                                                                                                       ORPHANS' COURT

                                                                                                                                           No.   A-64-2015.
                                                                                                                                           No.   A-62-2015
                                                                          RELINQtnSHlv.IENT OF N.F., AF.,                                  No.   A-65-2015
                                                                          T.F. andD.F.                                                     No.   A-63-201)



                                                                                                                --ME1\10RANDUM
                                                                                                                   · ---------

                                                                          Bisignani Moyle, .T.
                                                                                                                                                                                             I
                                                                                                                                                                                             j


                                            ; I
                                            I
                                                                                          The present matter was before this Court on December 16, 201. 5 pursuant to a
                                                                                                                                                                                             I
                                                                          Petition for Involuntary Termination of Parental Rights (hereinafter "TPR"), filed bv the

                               :-:--: 11                       c.         Office of Youth and Family Services (hereinafter "Agency') on September 24, 2015. The •
                                                                                                                                                                                             I
                                                                                    r-
                               t;· . i·                                            .5                                                              .
                                                          (j ro.i:ifilr children involved_in this proceeding are T.F., N.F.,                 AF., and D.F. The biological
                                                                                  U)
                                                          (1

                                  :·1                                    pai~nts
                                                                         . c:_
                                                                                of T.F. and N.F. areJ7i25Ji'la(herejuafter "Mother") and£                       In? I.    fbe
                                        .i .                   ·.I

                                                                         biological parents ~f AF. and D.f. are Mut1....,1. and       -~     -     .   ,:·,

                                                                            u
                                                  --:>
                                                                           :.,·.:
                      .- ...
                      '··.                                                  the family since September of 2010 relative issues relating to a lack of parental

      _,/                 supervision. (N.T. 12/16/15 atp. 12.)        On July 23, 2013 the minor children were removed
                                                                                                                                   i .
                         from Mother's care. Father was not living with Mother at the time of the removal. Id. at

                         p._42. His whereabouts were unknown. Id. The Agency twice undertook diligent

                         searches to find Father: one in August 2013 and the second in July 2014. Id. He was

                         ultimately located in November 2014, while incarcerated at the Lackawanna County

 I                       Prison, Id. Between January and April 23, ~015, the Agency was trying to establish
 I!                      Father's paternity ofD.F. and AF. -, Id. at p. 56. Because Father had used multiple aliases,
 I
                         including dates of birth and social security numbers, the Agency sought a DNA test to
.I
                         establish paternity of AF. andD.F .. Agency caseworker Cristin Wormuth testifie~ that

                        DNA testing was also do:t?-e at the request of Father. Id. at p. 49. On April 23, 2015, the . -

                        DNA testing established Father to be biological father of AF. and D.F ..

                        At the time of the filing of the Petition for Termination for Parental Rights, Father-was
                I
            I           incarcerated on a parole violation.2 By way of brief background, he-was originally
            11
                        arrested in February 2011 for Endangering the Welfare of a Child. On that date, Scranton
            I           Police Officers responded to the home and forn1d the children home alone: Mother was at _
            11
              I         work on that day and consequently was not arrested. She was, however, determined to be: _

                        an indicted perpetrator by omission because ofthis incident. Id. at p. 32. The children




                    2
                      From. the testimony presented it appeared Father absconded from. probation and/or parole and was not
                    located until he was placed at the Lackawanna County Prison in November 2014. Id. at p. 22. Toe only
                    testimony presented on this issue was that Father was serving eighteen (18) to thirty-six (36) months. It is
                    not clear from the testimony if the sentence he is currently serving is for a parole violation or a new
                    offense.                                                                ·


                                                                          2
•   I

    I
    I             were placed in foster care at that time and were retumed to Mother approximately two or
    I         three months later. 3
              '


              A.                                     ATRER)

                        Ms. Wormuth was the children's caseworker from July 2014 until March 2015.4
                         .                                                                                        .
              Id. at p. 7. Accordingto her testimony, during her tenure as a caseworker, Father had no

              contact with his children.: Id. at p. 14. P~or t_o locating Father, the only goal for him on

             the permanency plan was for
                                       .
                                         him,, to contact the Agency. Id._ at p. 16. Wormuth testified

             she rated compliance for Father as "none". Id. at p.18.          Wormuth testified she sent a

             permanency plan to Father's last known address, where Father's mother lived, in __

             September 2014. The regular mail was not returned. Id. at p. 53. She later mailed ·a plan

            to bim atthe Lackawanna County Prison in November 2014. Id. Father never wrote or

            called the caseworker seeking information about his minor children. Id. In fact,

            Wormuth first met Father when he was transported to court to attend a Permanency

            Review Hearing on January 12, 2015. Id. at p. 55.
                                                                                                                      I
                                                                                                                      I
                   . · Father has not had any contact with the ·cbildren since sometime prior to July 23,

            2013, other than seeing them in court at the January 2015 hearing. The children have                      I
            been in foster care continuously since July 23, 2013. At the time of the hearing, they had

        . been in placement for thirty (30) months.




        3
          The caseworker did not offer testimony as to what date the chlldren were returned to Mother. However,
        she testified they were returned after two (2) or three (3) months. Id. at p. 46.

        4
          Wormuth testified the Agency has been involved with the family since 2010. Id. at p. 47. She further
        testified Father had knowledge of the Agency's involvement since that time. Id.

                                                             3,
        · 1   .




                     B.                             OTHER

                             The Agency called three caseworkers during the December 16, 2015 hearing:

                    Wormuth, Catrina Romano, and Stephanie Heme. Romano was th~ supervised visitation
                                                                                                     '·'         .

                    caseworker from January 15, 2'014 through December 15, 2015. Id. at p.· 101. Heme

                    replaced Romano as the supervised visitation caseworker and began observing visitation ·

                    in February of2015 until the time of the hearing. Id. atp. 120.

                            During the pendency of this action, all of Mother's visits have been supervised at

                   the Agency. Wormuth testified there were continued concerns about visitation because

                   Mother did not engage the children. She testified Mother had to be directed to play with ·

                   her children, and to stop texting on her phone. Id. at p. 18. During visits, Mother would

                   say inappropriate things in front of the children. --Specifically, she would talk about the

              ·. case which caseworkers asked her not to do. Id. at p. 19.

                           Wormuth further testified in her opinion, Mother demonstrated a lack of empathy
                                                                                                                              I
                  . for the minor children and did not have a good understanding of age-appropriate
                                                                                                                              1-·
                  expectations for them. Id: at p. 18.   For example; Mother referred to D .F. as "Satan"


    I             because he was "acting out''. Id. at p. 22. At the time, D.F. was just three (3) years old.         I
                                                                                                                      I
                                                                                                                          I


I                 Id. at p. 24. She also told AF. she was a "demon" because she looked like D.F., and they            I
                                           .
              · had the same father. Id. at p. 23. Mother was repeatedly asked to stop calling the children
                                                                                                                     II
                  "Satan" and "Demon." Id. Although the children did not express much of a reaction,

              they usually ran away. Id. at P: 24.,

                          Wormuth testified she tried to get Mother to play with the children, but she would

              not comply. On one occasion, Mother stood next to the door while the children played in

              the yard. Id. On another occasion, Mother told D.F. that she would not visit him



                                                               4
.   ..   1·
                  anymore if he did nof;J;t).(e her. D.F. ran away. Id. Again, he was three (3) years old at

                  the time.

                             The next caseworker called to testify was Ms. Romano. Shesupervised weekly

                . visits between Mother and the minor children. In total, Romano supervised twenty-seven

                · visits. Id. at p. 102. Mother cancelled   SL"'{   visitsbecause she was ill. Id. Romano

                 testified that Mother struggled in the visits because she lacked empathy for her children.

                 Id. at p. 103. She, too.xlid not have age-appropriate expectations for the children and

                 struggled with parent-child rol~ reversal. Id. · She often had inappropriate conversations ...

                · and involvement with her children. For example, Romano testified that Mother once

                 discussed her job at a nursing home and how she watched people pass away in front of

                her Minor Children. Id. at p. · 104. She also spent one visit making a puzzle by herself.

                Id. When Romano suggested she play with her children, Mother indicated she was in the : .

                middle of the puzzle. Id. Later, Romano suggested Mother get on the floor and play

                blocks with the minor children, but Mother stated that she did not want to get her pants

                dirty. Id.

                        During another visit, Mother sat at a table while the children ran through the

               hallways at the visitation center. When Romano asked her where D.F., the youngest

               child, was located, Mother said she did not know. Id. Romano expressed the importance

               of knowing where her children were at all times, but Mother became upset with Romano .

              · Id. .at p. 105. At times during visits, Mother would yell at Romano in front of the

              . children, which would cause the children to become upset and cry. Id. The children .

               would run to the foster parents and ask them why their Mother was so upset, Id.




                                                                5
    i   I
    11                                                                                                               II
'I
I
I                     Mother expressed that she did not want to participate in any services outside of

              the Agency. Id. at p. 103-104. 'Ultimately, she agreed to go to the EOTC parenting

              program. Id. When Romano asked Mother about her experience with EOTC, she stated

             , that she did not learn anything in her parenting program and that all they did was watch .

              movies. Id. at p. 104.

                      Romano testified about an incident that took place in the courthouse on

              September 29, 2015. The parties had assembled for a hearing on that date. During the

              hearing, Romano was called to testify about how Mother's visits were progressing. Id. at

             p. 116-117. After the hearing, Mother was angry and upset and started screaming in the. ·

             hallway. Id. She told the minor children it was the~ fault. Id. N.F. became particularly

             upset and hid in a closet in the hallway located on the second floor of the courthouse .. Id,

             Romano testified it took several hours to coax him out his hiding place. Id. Ultimately..

            · the foster mother was summoned to help soothe N.F. 'and was able to persuade him from

             the closet. Id. at p. 108. Mother was supposed to have a visit that same day, but it was.

             cancelled. Id. at p. 107.

                    The next witness to testify was the visitation supervisor, Ms. Heme. She

            observed twenty-one visits at the visitation center. Id. at p. 121. Mother missed two

            visits on September 21, 2015 and October 19, 2015 because of training for her job and

            she cancelled two other visits on March 23, 2015 and August 3, 2015. Id. at p. 126.              I   .




            Heme testified Mother never requested additional visits or make up visits. Id. at p. 126-

            127.

                   Heme further testified that Mother did not progress throughout her tenure on the

            case. Id. Mother continued to be self-focused and not engaging with the cbildren. For



                                                         6
   example, when the children started talking about subjects like weekend activities or

   homework, Mother redirected the conversations to other topics like her cats, her personal

   life, or her new job, which tended to override what the children had tosay. Id. at p. 121.

            Heme performed both redirection and modeling behavior for Mother. Id. at p.

   122.   She explained to Mother that if something was not appropriate for the children, she.

   attempted to redirect Mother's conversation. Id. However, Mother did not usually accept

  such redirection. Id. at p. 123. For example, Mother continued to question T.F. about

  things in bis foster home and doctor's appointments for AF. Id. at p. 122. Heme told
                                    ..

  Mother it was inappropriate to ask the minor children about issues relating to foster care. '.

  Id. Mother also called D.F. "Satan" three different times and referred to AF. as a

  "demon child." Id. at p. 123-124.    Mother told Heme "it was a joke" and did not accept

 Heme's efforts of redirection. Mother told D .F. that she was going to hang him from a

 tree "so that I know where you're at at all times." Id. at p. 125.

          Overall, Heme's visits were line-of-sight visits. Id. at p. 127. The visits never

 progressed from Iine-of-sightto general supervision visits because of Mother's

 inappropriate comments, her refusal to accept redirection, her inappropriate expectations • •

 and her lack of empathy for the children. Id. at p. 128.

          Toe next witness called to testify was Joelle Budd. Budd was employed by the

Scranton Counseling Center as a therapist for adult outpatients.      Since Scranton

Counseling Center was    a goal/task   on Mother's permanency plan, Budd met with Mother

on July 15, 2015 and September 1, 2015 for talk therapy sessions. Id. at p. 74, 76. She

has been assigned as the therapist for Mother since April of 2015. Id. As part of that

therapy, she offers Mother cognitive behavioral therapy. Id. at p. 75.



                                              7
           I
       I1·
       I
     • 1                   Over a period of fourteen months, Mother was scheduled for fourteentherapy

./                sessions at Scranton Counseliri.g Center. Id. at p. 78 .. However, Mother only showed for

                  seven of the scheduled visits. Id. at p. 78. Two visits were canceledby Mother prior to

                  the scheduled appointment. She did not appear for the other five visits. Id. at p. 85. Of

                  the seven therapy sessions that she attended, two were with Budd. 5 The first was on July

                  15, 2015 .and the second was on September
                                                       .
                                                            1, 2015. Id. Mother's first visit with Budd

                 was designed for them to get to know each other, to discuss why Mother was sent to

                 therapy and to help develop Mother's necessary skills. Id. at p. 83. Mother was able to

                 select which skills she wanted to improve. She selected parenting skills and coping with ·.
                                                                                                                            ...
                 depression. Id. at p. 84. Budd offered Mother anxiety management techniques and they

                 agreed to work on Mother's anger management. Id. at p. 83. The second visit on .

                 September 1, 2015 was cut short because Mother said she was in a hurry. Id. at p. 82.

                Budd testified that nothing was accomplished, Budd recommended monthly visits, but

                Mother only attended twice. As such, Mother was never discharged from Scranton

                Counseling Center.      Ji
                         During the two (2) visits Budd had with Mother, Mother stated that she was

                forced to come to therapy to work on her pro bl ems so that she could get her children.

               back. Id. at p. 82. Mother stated how she got along with her children and she knew how

               to behave in her presence.        She stated she was the only one who knew how to handle

               them. Id. at p. 83. ~other seemed motivated to regain custody of her children but

               seemed aggravated to have to attend therapy. Id. atp. 90.




               5
                 Budd did not start working at the Scranton Counseling Center until April of 2015. Id. at n. 86. Some of.
               the fourteen (14) visits predated Budd's tenure at the Scranton Counseling Center.

                                                                     8
          Wormuth offered testimony about Mother's compliance with Scranton.

  Counseling Center. Throughout Wormuth's tenure, . there were periods of time when

  Mother would attend counseling. She would see a doctor and 'a therapist. _She was

  diagnosed with depression and anxiety but told Wormuth she would not take any

  medication. There were times when she would attend her therapist appointments. Other

  times, she did not want to attend her appointments. Id. at p. 28 .

        . Throughout Wormuth's tenure, she rated mother's compliance at times as

  "substantial". Id. at p. 17. There were other times, however, when Wormuth rated her

 compliance as moderate because she was not attending Scranton Counseling. Id. .

 Mother's progress was later rated as minimal because of continued concerns about

 visitation. Id. at p. 18. Mother completed the Incredible Years Program, but Wormuth ..

 did not see any correlation with things she may have learned at visitation. Id. at p. 20. In

 fact, Mother told different people that she did not learn anything in the Incredible Years

 Program. Id. at p. 29. Mother stated that they. "really did not learri anything" and "they

just watch movies during the program." Id. at p. 29. Wormuth testified that this was a

 continuing issue throughout the case because, inher opinion, the Incredible Years

program by the EOTC would help Mother make progress and better interact with the

cbildren. Id.

        Currently, T.F. and A.F. are placed in the same foster home. They have been in

their current placement since July 7, 2014. D.F. and N.F. are currently placed in kinship

foster care. In Worrnuth's opinion, the minor children continue to do well in their current

placement settings. Id. at p. 10-11. · The placement settings are safe and appropriate and




                                             9
                 continue to be the least restrictive environment. Id. Wormuth also testified that the
                                         .                                     .
                 children were calm and comfortable in their settings. Id. at p. 26.

                          T.F. is doing well in school and A.F. is struggling. A.F.-has struggled with

                 retaining information and reading. Id. However, AF. was born prematurely. She was

                taken to a pediatric neurologist and had early intervention when she was a baby. Id. D.F.
II
! .

                was also born prematurely. Id. He used to attend Pediatria, which is a daycare for

                medically fragile children. He is also diagnosed with asthma. D.F. was eighteen (18)

                months old when he was placed _in foster care. Id. He has been in placement for more

                than two-thirds of his life.

                        Romano testified that in her opinion Motherdoes not have a strong bond with her

                children. Id. at p. 129. She was focused on what she needed to do, but did not focus on

              · the minor children's needs. Id. For example, if the children asked Mother to help with

               homework, she would change the subject and redirect it toward herself. Id. at p. 106.

          I    Romano stated that Mother did not interact with the children in a way that they preferred.·

               Id. If they asked her   a question,   she did not respond to them. Id.

      i
                       Heme also testified on the issue of bond. She stated that it appeared that the
      I·
               children would like to see Mother, and they appeared attached to her. Id. at p. 129.

              However, the minor children seemed more attached to her than she was toward the

              children. Id. Heme offered the following example:

                       [I]nstead of carrying on conversations and hugging the children and kissing the
                       Minor Children, it's talking about Mother's life, and what Mother is doing outside
                       of the visits, and what Mother does on holidays, instead of specific questions of
                       "Tell me about your holidays.", "What have you done?", "What did you get?",
                       "Vi/hat do you like?".

              Id. at p.129.



                                                              10
                                           DISCUSSION
.r

            The statutory grounds for termination of parental rights are set forth in 23 Pa. C.S.

     § 2511, which provides in pertinent part as follows:

             "(a) General Rule - The rights of a parent in regard to a child may be
             terminated after a petition [isJ filed on any of the following grounds:

             (1) The parent by conduct continuing for a period of at least six months
             immediately preceding the filing. of the petition either has · evidenced a
           . settled purpose of relinquishing parental claim to a child or has refused or
             failed to perform parental duties.'

            (2) The repeated and continued incapacity, abuse, neglect, or refusal of the
            parent has caused the. child to be without essential parental care, control or
            subsistence necessary for bis physical or mental well-being and the
            conditions and causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.                                         · ·

              (5) The child has been removed from the care of the parent by the court or
              under a voluntary agreement with an agency for a period of at least six
             months, the conditions which led to the removal or placementof the child
              continue to exist, the parent cannot or will not remedy those conditions
           . within a reasonable period of tii:o.e, the services or assistance reasonably
             available to the parent are not likely to remedy the conditions which led to
             the removal or placement of the child within a reasonable period of time
             and termination of the parental rights would best serve the needs and
             welfare of the child.

           (8) The child has been removed from the care of the parent by the court or
          under a voluntary agreement with an agency, twelve months or more have.
          elapsed from the date of removal or placement, the. conditions which led to
          the removal or placement of the child continue to exist and termination of
          parental rights would best serve the needs and welfare of the child.

           (b) Other considerations - The court, in terminating the rights of a parent,
           shall give primary consideration to the developmental, physical, and
           emotional needs and welfare of the child. The rights of a parent shall not
          be terminated solely on the basis of environmental factors such as
          inadequate housing, furnishings, income, clothing and medical care if
          found to be beyond the control of the parent. With respect to any petition
          filed ... the court shall not consider any effort by the parent to remedy the
          conditions described therein which are first initiated subsequent to the
          giving notice of the filing of the petition."


                                                11
             In determining whether to terminate the rights of a parent, both the statute and

   Pennsylvania case law require a two-pronged analysis. 23 Pa.C.S.             & 2511; In Re .

  Adoption of J.M .. 991 A.2d 321, 323 (Pa.Super. 2010). First, theCourt must find, by

   clear and convincing evidence, that the parent's conduct warrants the termination of

  parental rights. 23 Pa.C.S. § 251 l(a); In Re L.M .. 923 A.2d 505, 511 (Pa.Super. 2007).

  Once this burden has been met, the Court must then engage in a "best interests" analysis . ·;

  to determine whether terminating the parent's rights would properly serve the welfare and

  needs of the child . 23 Pa C. S. § 2511 (b); In Re L.M., 923 A.2d at 511.

        In the case at hand, with respect to the first prong, the Agency has alleged Mother's.:

 parental rights should be terminated pursuantto 23 Pa.C.S. § 251 l(a),(1).(2),(5), and (8).

 The Agency has alleged Father's parental rights should beterminated pursuant to 23

 Pa.C.S. § 251 l(a),(1),(2),(5). and (8). Additionally, the Agency has alleged statutory

 grounds for termination exist for both parents pursuant to 23 Pa.C.S. § 251 l(b).

                                            · APPLICATION

 A.                                 OTHER

       This Court finds the Agency has satisfied its burden of proof by establishing, by

 clear and convincing evidence, Mother's parental rights should be terminated pursuant to .

. each subsection of23 Pa.C.S.          & 25_1 l(a) alleged. The facts in this case clearly support the

Agency's petition. Due to a lack of parental supervision, .the Agency had been involved

in this case since 2010. In February 2011, Scranton Police Officers responded to the

home to find T.F., N.F., B.D,d AF. home alone. 6. At the time, the minor children were

seven (7), four (4 ), and three (3) years of age, respectively. Father was arrested for



       6
           D.F. had notyet been born.

                                                     12
  Endangering the Welfare of Children. Mother was found to be an indicated perpetrator

  of abuse/neglect and the children were placed in foster care. They were returned to

  Mother's care two or three months later. The Agency continuedto provide services to

  the family. During the week of July 23, 2013, caseworker Lindsey Gleason made two

  unannounced ·visits to the home and found the three older children home alone on both

  occasions.'   On the second incident, on July 23, 2013, the children were removed and

 placed into foster care, where they have remained for the past thirty months.

       During the pendency of the ?a.se, Mother was requested to attend Scranton

 Counseling Center, attend parenting classes at the EOTC, and visit with her children ..

 Unfortunately, her compliance with the Scranton Counseling Center was sporadicat best,

 leaving Mother with unaddressed mental health issues contributing to her lack of . ·

 progress. Furthermore, while Mother completed the Incredible Years Program, she did

 not demonstrate any learned behaviors or skills during her visits.

      Mother and the children have been visiting each week at the visitation center for

thirty months. In all that time, Mother's visits have never progressed from anything but

line-of-sight supervision. Three separate agency workers testified about their

observations ofI:vfother's unwillingness to make progress during the visits. Despite

parenting classes, caseworker modeling and redirection, Mother still engages in behaviors ·

that cause caseworkers concern. As required for termination under 23 Pa.C.S. §

251l(a)(2), Mother's actions have evidenced an unwillingness to comply, and her

children have been denied permanency for thirty months. Mother's actions have

demonstrated continued incapacity, abuse, neglect, or refusal of the parent that have


       7
        D.F. was eighteen (18) months old at the time and was at day care during the two (2)
       unannounced visits.

                                                  13
  caused the child to be without essential parental care, control, or subsistence necessary

  for the minor child. The conditions which led to the removal or placement of the children .

  continue to exist, and as such termination of parental rights wouldbest serve the needs

  and welfare of the children. 8

            With respect to 23 Pa. C. S. § 2511 (b), this Court finds by clear and convincing

  evidence the minor children's best interests would be served by terminating Mother's

 parental rights. Mother has not contributed to their developmental, physical, or

 emotional needs/ welfare, nor has she effectively remedied such conditions throughout

 the pendency of this case.

            Romano testified, in her opinion, Mother does not have a strong bond with her

 children. Mother was focused on what she needed to do, rather than focusing on the.

 needs of the children. Romano stated that Mother did not interact with them in a way that:

they preferred. Heme reinforced Romano's opinion by stating the children appeared

more attached to her than she was toward the children. Wormuth also testified the

children are settled, calm, and continue to do well in their current placement settings.

They respond positively to their foster parents.

           The children have been in their current placement since July 7, 2013.               (N.T.

12/16/15 at p. 39J The placement settings are safe and appropriate, and they continue to

be the least restrictive environment for the Minor Children. The primary considerations

of the children, including their developmental, physical, emotional needs, and welfare,




       8
         In order to satisfy its burden of proof, the Agency need only present sufficient evidence
       to satisfy one of the four prongs selected. Because we find that have met their burden
       under subsection (a)(2), we will riot address the remaining subsections.

                                                   14
       favor termination of parental rights because of their current relationships with the foster

       parents and their progress in the placement settings ...

       B.   .   ..:, .. ~-~   • ·.-.:.   . .   ' -· ·- - _.   .   \,..   . .:J.   ATHER

                        The facts in this case clearly establish by clear and convincing evidence Father's

      parental rights should be terminated. The Agency has been involved in this family's case

      since 2010. Father was living with the family at the time of their initial involvement arid

      as such was aware of such involvement. In February 2011, Father was arrested for

      Endangering the Welfare of Children for leaving the minor children home alone. The

      Agency continued to remain involved. In July 2013, the minor children were discovered .

      home alone and again placed in foster care. At that time, Father's whereabouts were

     unknown and he was no longer living with the family. The Agency, !despite conducting

I    two diligent searches for Father, was unable to locate him. He was discovered at the

     Lackawanna County Prison in November 2014. But for seeing the minor children in

     passing at a court hearing on January 12, 2015, Father has had no contact, no telephone

    · calls, letters, or visits for at leastthirty months. Father's last known contact occurred

     sometime prior to their placement on July 23, 2013. Furthermore, Father has been

    incarcerated since November 2014 and remains incarcerated. His release date is

    unknown. During the entire pendency of the case, Father never once contacted the

    Agency to inquire about his children.

                  As such, the evidence overwhelmingly supports termination pursuant to each of

    the subsections in 23 Pa.C.S.                                            § 251 l(a),(1),(2,)(5), and (8).

                 With respect to· subsection (b), this Court finds it is in the best interest of the

    minor children to terminate Father's parental rights. Father has had no contribution to the



                                                                                            15
    developmental, physical, or emotional needs/welfare of the minor children; nor .has

    Father ever tried to remedy such conditions throughout his life.

            the Minor Children have had no relationship with Father    as eividenced by the lack
    ~f any contact for two and a half years. Furthermore, there is no testimony in the record

    establishing Father and children have any relationship. D.F. was just eighteen monthsold

    when he was placed into foster care, where he has remained for nearly two-thirds of his

    life. It is not known if D.F. even remembers his Father since he has not had contact for

    such an extended period of time.

          · The placement settings remain safe and appropriate, and they continue to be the
                                                               ..
 least restrictive environment for the minor children. The primary considerations of the

 children, including their developmental, physical, emotional needs and welfare, favor·

. termination of parental rights because of their current relationships with the foster parents

and their progress in the placement settings.

                                         CONCLUSION

          In conclusion; for the above mentioned reasons, it is the Order of this Court that

the parental rights oft    .   !_JI    with respect to T.F., N.F., AF., and D.F are

TERMJNATED. It is further ORDERED and DECREED the parental rights of--

1           vith respect to AF. and D.F. are TERlv1JJ\rATED.



                                         BY Tiffi COURT



                                \. _~ _ ./·····11t Dn   lJ .                     J.
                                         Honorable lfiargaret Bisignani Moyle




                                               16